United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 10, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-10364
                        Conference Calendar



MITTIE FLEMING,

                                    Plaintiff-Appellant,

versus

ALLEN LEE CRANE, Insured by State Farm
Insurance Group,

                                    Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 3:03-CV-83-K
                       --------------------

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     IT IS ORDERED that the motion by Mittie Fleming for

reconsideration of the Deputy Clerk’s order denying her leave to

appeal in forma pauperis (IFP) is DENIED.     Payment of the

appellate filing fee would not be an undue hardship.      See Adkins

v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339 (1948).

Additionally, Fleming has not shown a nonfrivolous issue for




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-10364
                                -2-

appeal.   See Carson v. Polley 689 F.2d 562, 586 (5th Cir. 1982).

The appeal is DISMISSED as frivolous.     See 5TH CIR. R. 42.2.